 

Exhibit 10.2

 

CRAWFORD & COMPANY

 

EXECUTIVE EMPLOYMENT AGREEMENT

 

This Agreement is made between Rohit Verma (“Employee”) and Crawford & Company
(“Crawford” or “the Company”). In consideration of the mutual promises and
covenants contained in this Agreement and for other good and valuable
consideration including, but not limited to, the employment of Employee by
Crawford, the wages offered and to be paid to Employee by Crawford during
Employee’s employment, the training the Employee will receive from the Company
regarding compliance and the methods and operations of the Company at
considerable expense to the Company, and access to and knowledge of the
Company’s confidential information and trade secrets the Employee will receive,
the parties hereto agree as follows:

 

Article 1 Title and Duties.

 

1.1           Employee will be employed as the Chief Executive Officer,
effective on the date of the 2020 annual meeting of shareholders, currently
scheduled for May 15, 2020. In this capacity Employee will be based in the
Atlanta, Georgia area, and will report to Crawford’s Board of Directors.

 

1.2           Employee’s Grade Level will be E20, and Employee will be expected
to perform such duties and responsibilities customary to this position and as
are reasonably necessary to the operations of the Company.

 

1.3           Employee’s title, Grade Level, duties and reporting relationship
can be changed from time to time at the discretion of the Company.

 

Article 2 Definitions.

 

2.1“Cause” shall mean:

 

(a)              Employee’s refusal or willful failure to substantially perform
his duties (other than any such failure resulting from incapacity due to
physical or mental illness or disability), after a written demand for
substantial performance is delivered to Employee by the Board that specifically
identifies the manner in which the Board believes Employee has not substantially
performed his duties and Employee fails to cure substantially the specified
failure within thirty (30) days of the date he receives the demand;

 

(b)              Employee’s dishonesty or misappropriation with regard to the
Company which has a significant adverse effect on the business or reputation of
the Company, or fraud with regard to the Company or its assets or business;

 

(c)              Employee’s conviction of or pleading nolo contender with regard
to a felony;

 

(d)              Employee’s material breach of fiduciary duty owed to the
Company;

 

(e)              Employee’s gross negligence or material and willful misconduct
with regard to the Company or its assets, business or employees;

 



 Page 1 of 10Employee initials _________

 

 

 

(f)               The refusal of Employee to follow the lawful directions of the
Board which are consistent with the duties and authorities of Employee set forth
in this Agreement and not inconsistent with other directions of the Board, after
a written demand is delivered to Employee that specifically identifies the
manner in which the Board believes Employee has refused to follow its lawful
direction and Employee fails to cure substantially the specified refusal within
thirty (30) days of the date he receives the demand; or

 

(g)              Any other material breach by Employee of a material provision
of this Agreement, after a written demand is delivered to Employee by the Board
that specifically identifies the breach and Employee fails to cure substantially
the specified breach within thirty (30) days of the date he receives the demand.

 

(h)              For purposes of this definition, no act or failure to act on
the part of Employee shall be considered “willful” unless it is done, or omitted
to be done, by Employee in bad faith or without reasonable belief (based on an
objective reasonable person standard) that Employee’s action or omission was in
the best interest of the Company. Any act or failure to act based upon authority
given pursuant to a resolution duly adopted by the Board or based upon the
advice of counsel for the Company shall be conclusively presumed to be done, or
omitted to be done, by Employee in good faith and in the best interests of the
Company.

 

2.2“Change in Control” shall mean the occurrence of any of the following:

 

(a)              Any “Person” (as defined in Section 3(a)(9) of the Securities
Exchange Act of 1934 (the “Exchange Act”) as modified and used in Sections 13(d)
an 14(d) of the Exchange Act) other than (A) the Company or any of its
subsidiaries, (B) any stockholder of the Company that as of the date hereof is
the “beneficial owner” (as defined in Rule 13d-3 under the Exchange Act),
directly or indirectly, of securities of the Company representing more than 50%
of the combined voting power of the Company’s then outstanding voting
securities, (C) any trustee or other fiduciary holding securities under and
employee benefit plan of the Company or any of its subsidiaries, (D) an
underwriter temporarily holding securities pursuant to an offering of such
securities, or (E) any corporation or other entity owned, directly or
indirectly, by stockholders of the Company in substantially the same proportions
as their ownership of the Company’s common stock, becomes the “beneficial owner”
(as defined in Rule 13d-3 under the Exchange Act), directly or indirectly, of
securities of the Company representing more than 50% of the combined voting
power of the Company’s then outstanding voting securities;

 

(b)              A majority of the members of the Board are replaced during any
twelve month period by directors whose appointment or election is not endorsed
by a majority of the Board before the date of appointment or election;

 

(c)              There is consummated a merger or consolidation of the Company
with any corporation, other than a merger or consolidation which would result in
the voting securities of the Company outstanding immediately prior thereto
continuing to represent (either by remaining outstanding or by being converted
into voting securities of the surviving entity) 50% or more of the combined
voting power of the voting securities of the Company or such surviving or parent
entity outstanding immediately after such merger or consolidation; or

 

(d)              There is completed a sale or disposition by the company of all
or substantially all of the Company’s assets (or any transaction(s) having a
similar effect).

 

(e)              Notwithstanding the foregoing, in no event will a Change in
Control be deemed to occur by virtue of any Person that as of the date hereof is
the “beneficial owner” (as defined in Rule 13d-3 under the Exchange Act),
directly or indirectly, of securities of the Company representing more than 50%
of the combined voting power of the Company’s then outstanding voting
securities, acquiring an addition interest of any kind in the Company or its
assets.

 



 Page 2 of 10Employee initials _________

 

 

 

2.3             “Company,” as used above and throughout this Agreement, means
Crawford & Company, along with its subsidiaries, parents, affiliated entities,
and includes the successors and assigns of Crawford or any such related
entities.

 

2.4             “Business of Crawford” means claims management, adjusting,
administrative services and other services provided by Crawford from time to
time.

 

2.5             “Confidential Information” means information about the Company
and its Employees and/or customers which is not generally known outside of the
Company, which Employee learns of in connection with Employee’s employment with
the Company, and which would be useful to competitors of the Company.
Confidential Information includes, but is not limited to: (1) business and
employment policies, marketing methods and the targets of those methods,
financial records, business plans, strategies and ideas, promotional materials,
education and training materials, research and development, technology and
software systems, price lists, and recruiting strategies; (2) the nature,
origin, composition and development of the Company’s products and. services; (3)
proprietary information and processes, and intellectual property; and (4)
customer information and the manner in which the Company provides products and
services to its customers.

 

2.6             “Good Reason” shall mean, without the written consent of
Employee, any one or more of the following events:

 

(a)              A requirement that Employee shall report to a corporate officer
or other employee other than directly to the Board;

 

(b)              A change in Employee’s title or other change that results in
Employee not being the highest-ranking officer of the Company or any successor;

 

(c)              A material diminution in Employee’s duties or authority;

 

(d)              A material diminution in Employee’s base salary or compensation
opportunities;

 

(e)              A material change in geographic location at which Employee is
required to perform services;

 

(f)               A failure of any successor (whether direct or indirect, by
purchase, merger, consolidation or otherwise, and whether or not the corporate
existence of the Company continues) that acquires all or substantially all of
the business and/or assets of the Company to agree to perform the Company’s
obligations under this Agreement; or

 

(g)              Any other action or inactions that constitutes a material
breach by the Company of the terms of this Agreement.

 

(h)              None of the foregoing events or conditions will constitute Good
Reason unless (A) Employee provides the Company with a written objections of the
event or conditions within ninety (90) days following the earliest date on which
Employee has (or reasonably would be expected to have had) knowledge of the
existence of the conditions; (B) the Company does not reverse or otherwise cure
the event or condition to the extent curable within thirty (30) days of
receiving such objection; and (C) Employee resigns from his position with the
Company with thirty (30) days following the expiration of that cure period.

 

2.7             “Trade Secrets” means Confidential Information which meets the
additional requirements of the federal Defend Trade Secrets Act, the Uniform
Trade Secrets Act or similar state law.

 

2.8             “Restricted Territory” means the United States, United Kingdom,
Canada, and Australia and each other country in which the Company operates as of
the last day of Employee’s employment with the Company.

 



 Page 3 of 10Employee initials _________

 

 

 

Article 3 Compensation.

 

3.1             Base Salary. Employee’s annual base salary will be $675,000 per
annum less all applicable deductions and withholdings (“Base Salary”), payable
bi-weekly in accordance with the Company’s standard payroll practices. As of
January 1, 2021, Employee’s annual base salary will be adjusted to $700,000 per
annum. In addition, Employee’s Base Salary will be reviewed annually beginning
in 2021, and any changes will be effective as of the date determined by
Crawford’s Board of Directors or its Compensation Committee. Because Employee’s
position is exempt from overtime pay, Employee’s Base Salary will compensate
Employee for all hours worked.

 

3.2             Bonus. Employee is eligible to participate in the Crawford Short
Term Incentive Plan (“STIP”). Effective with the change in title and duties,
Employee’s STIP Target Bonus will be 85% of Employee’s Base Salary, with a
maximum STIP bonus of 170% of Employee’s Base Salary. Any STIP bonus will be
payable in accordance with the STIP terms, and will be subject to applicable
withholding taxes. The Company may amend, modify or discontinue the STIP at any
time.

 

3.3             Long Term Incentive Plan. Subject to Board of Directors’
approval, Employee is eligible to participate in the Crawford Long Term
Incentive Plan (“LTIP”). LTIP awards are granted pursuant to the terms of the
LTIP by Crawford’s Board of Directors. Employee’s “target” LTIP award for 2020
will be adjusted to $850,000 effective with the change of title and duties, and
the “target” for 2021 and subsequent years will be no less than $900,000. To the
extent earned, awards are paid as soon as reasonably possible after the Board
certifies the previous year’s results. The current plan provides for a mix of
shares that vest over time, shares that are tied to cumulative EPS performance
and stock options (30%/50%/20%). The Company may amend, modify or discontinue
the LTIP at any time.

 

3.4           Stock and Incentive Plan. Employee is eligible to participate in
the Crawford & Company 2016 Omnibus Stock and Incentive Plan, as it may change
from time to time. The Company may amend, modify or discontinue the Crawford &
Company 2016 Omnibus Stock and Incentive Plan at any time.

 

3.5           Reimbursed Expenses: The Company will reimburse the Employee for
all reasonable out of pocket expenses (including hotel and travel expenses),
wholly, necessarily and exclusively incurred by the Employee in the discharge of
Employee’s duties, subject to the production of appropriate receipts or such
other evidence as the Company may reasonably require as proof of such expenses
and in accordance with the Company’s rules and policies relating to expenses as
may be in force from time to time.

 

Article 4 Employee Benefits.

 

4.1             Group Benefit Plans. Employee will be eligible to participate in
the employee benefit plans and programs maintained by the Company and offered to
executive level employees from time to time, to the extent Employee otherwise
qualifies under the provisions of any such plans which are incorporated herein
by reference. The Company reserves the right to amend, modify or discontinue its
benefit offerings as it deems appropriate. The Company’s current vacation policy
provides Employee with four weeks paid vacation per calendar year.

 

4.2             D&O Policy. The Company shall maintain, at all times, a
directors and officers liability insurance policy (the “D&O Policy”) and the
Employee shall be covered, in his capacity as an officer and director of the
Company under the D&O Policy, for all acts undertaken by Employee in good faith
hereunder, subject to the coverage limitations and other terms and conditions of
the D&O Policy including but not limited to any applicable exclusions. The cost
of such coverage will be borne by the Company.

 

4.3             Indemnification. The Company agrees to provide to Employee
indemnification protections as currently provided in Article VI of the Company’s
by-laws. In the event that the Company’s by-laws are hereafter amended in regard
to indemnification protections, Employee will have the option to be covered by
either (i) the current by-laws’ indemnifications provisions, or (ii) the amended
by-laws’ indemnification protections (but not both).

 



 Page 4 of 10Employee initials _________

 

 

 

Article 5 Employee Rights and Obligations.

 

5.1             At-Will Employment. Employee’s employment with the Company is
for no specified period of time. Employee’s employment relationship will remain
at-will and either Employee or the Company may terminate the relationship at any
time, for any reason. Upon termination of Employee’s employment for any reason,
Employee will execute letter(s) of resignation or similar documents with respect
to any office(s), position(s) or title(s) he then holds with the Company or its
subsidiaries, parent(s) or other affiliated entities, including his position as
a member of the Board and of any committee thereof, promptly upon request by the
Company.

 

5.2             Severance. If employment with the Company should be terminated
by the Company for Cause, or by the Employee without Good Reason (in which case
the Employee will provide not less than ninety (90) days written notice to the
Board), and if there has not been a “Change in Control” within the prior twelve
(12) months, no further compensation will be payable to Employee other than
Employee’s base salary, any bonus earned but unpaid for the immediately
preceding annual performance period and other compensation accrued and payable
through the date of such termination. If employment with the Company should be
terminated (i) within twelve (12) months of a “Change in Control” of the Company
or (ii) without Cause or for Good Reason, the Company agrees that Employee will
be paid severance compensation, in equal amounts over a period of eighteen (18)
months in accordance with the Company’s normal payroll practices, an amount
equal to eighteen (18) months of Employee’s then current monthly base salary
plus a pro-rated amount of any bonus that would have been earned under the
Company’s short-term incentive plan (based on Employee’s last day of employment
and all applicable performance) provided all applicable performance conditions
are met. In addition, if Employee elects to continue Employee’s health insurance
pursuant to the Consolidated Omnibus Budget Reconciliation Act (COBRA), the
Company shall pay (or reimburse to Employee) the “employer share” of the COBRA
premiums at the same level as was contributed by the Company during Employee’s
employment. Employee’s receipt of any such severance payment or COBRA premium is
subject to execution by Employee and Crawford of an agreement achieving mutually
acceptable terms on matters such as:

 

(a)return of all Crawford property, documents, or instruments;

 

(b)no admission of liability on the part of Crawford;

 

(c)general release of any and all claims;

 

(d)non-disclosure as described in this Agreement;

 

(e)non-solicitation of employees and customers as described in this Agreement;

 

(f)non-competition as described in this Agreement;

 

(g)cooperation as described in this Agreement; and

 

(h)mutual (bi-lateral) non-disparagement.

 

5.3             Application of Employment Policies. Except as specifically
provided to the contrary in this Agreement, Employee will be subject to and
required to comply with all provisions of the Company’s Employee Handbook and
any other Company policies that may be in effect from time to time during
Employee’s employment. The Company reserves the right to change any and all of
its policies, including its benefit and compensation plans.

 



 Page 5 of 10Employee initials _________

 

 

 

5.4             Electronic Devices. All technology provided by the Company,
including computer and/or communications equipment, systems, networks,
company-related work records and other electronically stored information, is the
property of the Company and not of Employee. In general, use of the company’s
technology systems and electronic communications should be job-related and not
for personal convenience.

 

5.5             Electronic Communications. E-mail and other electronic
communications transmitted by the Company’s equipment, systems and networks are
the property of the Company should not be considered by the Employee to be
private or confidential, even if the communication is password protected or
encrypted. The Company reserves the right to examine, monitor and regulate
e-mail and other electronic communications, directories, files and all other
content, including Internet use, transmitted by or stored in its technology
systems, whether onsite or offsite.

 

5.6             Confidentiality. Employee agrees that during employment with the
Company and for a period of two (2) years following the cessation of that
employment for any reason, Employee shall not directly or indirectly divulge or
make use of any Confidential Information (so long as the information remains
confidential), other than making use of such Confidential Information solely for
the benefit of the Company in the course of his Employment, without prior
written consent of the Company. This paragraph does not limit the remedies
available under common or statutory law, which may impose longer duties of
non-disclosure. This Agreement shall not be deemed to prohibit (a) conduct
expressly protected by the Defend Trade Secrets Act of 2016, as discussed in
Section 5.8 below, (b) Employee’s ability to communicate with the Securities and
Exchange Commission, the Equal Employment Opportunity Commission, or other
governmental agency, or (c) other conduct expressly protected by applicable law.

 

5.7             Non-Disclosure of Trade Secrets. Employee agrees that during
employment with the Company and indefinitely following the cessation of that
employment for any reason, Employee shall not directly or indirectly divulge or
make use of any Trade Secrets (so long as the information remains a Trade Secret
under applicable law) without prior written consent of the Company. Employee is
hereby advised of the following protections provided by the Defend Trade Secrets
Act of 2016, 18 U.S. Code § 1833(b), and nothing in this Agreement shall be
deemed to prohibit the conduct expressly protected by 18 U.S. Code § 1833(b):

 

(1) An individual shall not be held criminally or civilly liable under any
Federal or State trade secret law for the disclosure of a trade secret that—(A)
is made—(i) in confidence to a Federal, State, or local government official,
either directly or indirectly, or to an attorney; and (ii) solely for the
purpose of reporting or investigating a suspected violation of law; or (B) is
made in a complaint or other document filed in a lawsuit or other proceeding, if
such filing is made under seal.

 

(2) An individual who files a lawsuit for retaliation by an employer for
reporting a suspected violation of law may disclose the trade secret to the
attorney of the individual and use the trade secret information in the court
proceeding, if the individual—(A) files any document containing the trade secret
under seal; and (B) does not disclose the trade secret, except pursuant to court
order.

 

5.8             Non-Disclosure of Personal Information. Employee acknowledges
that, during the course of employment, Employee may obtain information regarding
individuals as a result of services provided to Crawford customers such as (i)
claim and personal health information; (ii) social security number; (iii) date
of birth; and (iv) salary information (“Personal Information”). Employee agrees
to safeguard such Personal Information as prescribed by applicable laws and
regulations, such as the privacy regulations under the Health Insurance
Portability and Accountability Act of 1996, and similar laws applicable to other
jurisdictions in which Crawford operates. Without limiting the foregoing,
Employee agrees:

 

(a)           Not to acquire, use nor distribute such Personal Information
without the express consent of the subject of such Personal Information, or if
state or federal law will allow such acquisition and disclosure of Personal
Information without consent.

 

(b)           To acquire, use and/or distribute Personal Information solely for
the purposes of carrying out the daily functions of Employee’s job.

 

(c)           To disclose Personal Information only to authorized third parties.
These agencies may include, but are not necessarily limited to, independent
review agents, claims adjusters, benefits administrators, attorneys and
employers.

 

(d)           To limit access to computerized Personal Information solely to
staff, authorized users and administrative personnel and will abide by all
security measures designed to assure that unauthorized personnel are not
afforded access to Personal Information.

 



 Page 6 of 10Employee initials _________

 

 

 

5.9             Duty of Loyalty. Employee shall render to the very best of
Employee’s ability services to and on behalf of the Company, and shall undertake
diligently all duties assigned by the Company. Employee shall devote his full
time, energy and skill to the performance of the services in which the Company
is engaged, at such time and place as the Company may direct. Notwithstanding
the foregoing, Employee may use his personal time in connection with community
or charitable organizations or similar non-profit endeavors (including by
serving as a director, trustee or officer of such organizations) as long as such
endeavors do not interfere with his duties to the Company.

 

5.10           Restricted Business Practices. It is the policy of the Company
not to receive or use any information or materials from any employee that are
proprietary to said employee’s former employer. Employee is expressly prohibited
from having any such materials, or materials containing such information, on the
Company’s property. Employee expressly warrants that Employee has no materials
or information which can be construed as the property of a former employer, and
further, that Employee will make no use of any such materials or information in
the performance of Employee’s duties on behalf of the Company.

 

5.11           Disclosure of Existing Agreements. Employee further warrants and
represents that, prior to accepting this Employment Agreement, Employee has
disclosed, or will disclose to the Company prior to entering into this
Agreement, the full terms of any contract or agreement with any other employer
that might restrict in any way Employee’s performance of his/her duties for the
Company, including, but not limited to any non-solicitation, non-recruitment,
non-compete and similar post-employment restrictions imposed upon Employee by an
agreement between Employee and any other employer.

 

5.12           Subsequent Employment. Employee agrees that, following the
termination of Employee’s employment with the Company for any reason, Employee
will notify any subsequent employer of the restrictive covenants contained in
this Agreement. In addition, the Employee authorizes the Company to provide a
copy of the restrictive covenants contained in this Agreement to third parties,
including but not limited to, the Employee’s subsequent, anticipated or possible
future employer.

 

5.13           Return of Property and Information. Employee agrees to return all
the Company’s property as soon as is practicable following the cessation of
Employee’s employment for any reason. Such property includes, but is not limited
to, the original and any copy (regardless of the manner in which it is recorded)
of all information provided by the Company to employee or which employee has
developed or collected in the scope of Employee’s employment, as well as all
Company-issued equipment, supplies, accessories, vehicles, keys, badges, passes,
access cards, instruments, tools, devices, computers, cellphones, pagers,
materials, documents, plans, records, notebooks, drawings, or papers.

 

5.14           Non-Competition Covenant. Employee acknowledges that if he were
to compete with the Company in the Business of Crawford, Employee could cause
serious harm to the Company. Employee further acknowledges that during his
employment, Employee will be provided access to Trade Secrets and to other
valuable Confidential Information that may not qualify as Trade Secrets. In
addition, Employee acknowledges that, during the course of employment, he will
build and maintain substantial relationships with specific existing and
prospective customers or clients and will be responsible to maintain and build
customer or client goodwill associated with the Business of Crawford throughout
the United States and other countries in which Crawford operates. Further,
Employee acknowledges that he will derive significant value from the Company and
from the Confidential Information and Trade Secrets of the Company provided
during employment with the Company, which will enable Employee to optimize the
performance of the Company’s performance and Employee’s own personal,
professional, and financial performance. Therefore, during Employee’s employment
with the Company and for a period of eighteen (18) months following the
cessation of the Employee’s employment with the Company for any reason, the
Employee agrees that he shall not, directly or indirectly, provide services as
an executive, manager, consultant adviser, or in any other role similar to the
role Employee held with Crawford, to any business entity engaged in the Business
of Crawford within the Restricted Territory; provided that Employee shall not be
restricted from engaging in the business of an insurance carrier whose revenue
exceeds $100 million so long as such carrier's TPA claims management and
adjusting activities do not account for more than 10% of such company’s revenue
including premiums. Employee agrees that the restrictions in this Section are
reasonable in scope and do not constitute a restraint of trade with respect to
Employee’s ability to obtain alternative employment in the event Employee’s
employment with the Company ends for any reason.

 



 Page 7 of 10Employee initials _________

 

 

 

5.15           Non-Solicitation Covenant. Employee agrees that during employment
with the company and for a period of eighteen (18) months following the
cessation of employment, Employee will not directly or indirectly solicit or
attempt to solicit any business in competition with the Business of Crawford
from any of the customers of the Company with whom Employee had direct contact
during the last two years of Employee’s employment with the Company. This
provision does not extend to the customers who became customers of the Company
at the time of and as a direct consequence of Employee’s commencement of
employment with the Company.

 

5.16           Non-Recruitment of Employees. While employed by the Company, and
for a period of eighteen (18) months following the cessation of employment by
Employee, Employee will not directly or indirectly solicit or attempt to solicit
any employee of the Company for the purpose of encouraging, enticing, or causing
said employee to terminate employment with the Company.

 

5.17           Non-Disparagement. Employee shall not, at any time during the
term of employment and thereafter, make statements or representations, or
otherwise communicate, directly or indirectly, in writing, orally, or otherwise,
or take any action which may directly or indirectly disparage or be damaging to
the Company or its respective officers, directors, employees, advisors,
businesses or reputations. Nothing herein shall prohibit or restrict Employee
from communicating with, or responding to any inquiry from, cooperating with, or
providing testimony before, the SEC, or any other federal or state regulatory
authority.

 

5.18           Post-termination Cooperation. Employee agrees that, following
termination of Employee’s employment with the Company, Employee will cooperate
with the Company in connection with any dispute, claim or investigation made by,
against or involving the Company that relates to Employee’s period of
employment. The Company agrees to reimburse Employee for any reasonable expenses
incurred in providing the cooperation. The Company further agrees that, if
Employee is required to devote one hour or more to fulfill the obligations set
forth in this paragraph at a time when Employee is no longer being compensated
by the Company in any way, it will compensate the Employee at an hourly rate
based on Employee’s base salary on the during the last pay period of Employee’s
active employment by the Company.

 

5.19           Exit Obligations. Upon (a) voluntary or involuntary termination
of the Employee’s employment or (b) the Company’s request at any time during the
Employee’s employment, the Employee shall (i) provide or return to the Company
any and all Company property and all Company documents and materials belonging
to the Company and stored in any fashion, including but not limited to those
that constitute or contain any Confidential Information or Trade Secrets, that
are in the possession or control of the Employee, whether they were provided to
the Employee by the Company or any of its business associates or created by the
Employee in connection with his/her employment by the Company; and (ii) delete
or destroy all copies of any such documents and materials not returned to the
Company that remain in the Employee’s possession or control, including those
stored on any non-Company devices, networks, storage locations and media in the
Employee’s possession or control.

 

5.20             Remedies. The parties agree that this Agreement is reasonable
and necessary for the protection of the business and goodwill of Crawford and
that any breach of this Agreement by Employee will cause Crawford substantial
and irreparable harm entitling Crawford to injunctive relief and other equitable
and legal remedies. Except as provided in the Arbitration of Disputes provisions
of this Agreement, the prevailing party shall be entitled to recover its costs
and attorney’s fees in any proceeding brought under this Agreement. The
existence of any claim or cause of action by Employee against the Company,
including any dispute relating to the termination of this Agreement, shall not
constitute a defense to enforcement of said covenants by injunction.

 



 Page 8 of 10Employee initials _________

 

 

 

Article 6 Arbitration of Disputes. Employee initials _________

 

6.1             Scope, Governing Rules. Except for claims for injunctive relief,
which may be filed in any court of competent jurisdiction, any controversy or
claim arising out of or relating to Employee’s employment, or the termination
thereof, or to this Agreement, or the breach thereof, specifically including the
validity of this arbitration clause, shall be determined by final and binding
arbitration administered by the American Arbitration Association (“AAA”) under
its Employment Arbitration Rules and Mediation Procedures. There shall be one
arbitrator agreed to by the parties within twenty (20) days of receipt by the
respondent of a request for arbitration or in default thereof appointed by the
AAA in accordance with applicable rules. The Employer shall be responsible for
the cost of the arbitration, including the Arbitrator’s fees and all
administrative costs. The Employee and the Company will each be responsible for
their own legal fees.

 

6.2             Authority of Arbitrator; Judicial Review. The arbitrators will
have no authority to award punitive, consequential, liquidated or compensatory
damages, and the award rendered by the arbitrator shall be final,
non-reviewable, non-appealable and binding on the parties and may be entered and
enforced in any court having jurisdiction.

 

6.3             Location of Arbitration. The seat or place of arbitration shall
be Metropolitan Atlanta, Georgia.

 

6.4             Confidentiality. Except as may be required by law, neither a
party nor the arbitrator may disclose the existence, content or results of any
arbitration without the prior written consent of both parties, unless to protect
or pursue a legal right.

 

Article 7 Miscellaneous.

 

7.1             Construction of Agreement; Severability. The covenants contained
herein shall be presumed to be enforceable, and any reading causing
unenforceability shall yield to a construction permitting enforcement. If any
single covenant or clause shall be found unenforceable, it shall be severed and
the remaining covenants and clauses enforced in accordance with the tenor of the
Agreement. In the event a court should determine not to enforce a covenant as
written due to overbreadth, the parties specifically agree that said covenant
shall be enforced to the extent reasonable, whether said revisions are in time,
territory, or scope of prohibited activities. This Agreement represents the
entire understanding between Employee and the Company on the matters addressed
herein and supersedes any such prior agreements and may not be modified, changed
or altered by any promise or statement by the Company until such modification
has been approved in writing and signed by both parties. The waiver by the
Company of a breach of any provision of this Agreement by any employee shall not
be construed as a waiver of rights with respect to any subsequent breach by
Employee.

 

7.2             Section 409A. This Agreement is intended to comply with Section
409A of the Internal Revenue Code of 1986, as amended (“Section 409A”) or an
exemption thereunder and shall be construed and administered in accordance with
Section 409A. Notwithstanding any other provision of this Agreement, payments
provided under this Agreement may only be made upon an event and in a manner
that complies with Section 409A or an applicable exemption. Any payments under
this Agreement that may be excluded from Section 409A either as separation pay
due to an involuntary separation from service or as a short-term deferral shall
be excluded from Section 409A to the maximum extent possible. For purposes of
Section 409A, each installment payment provided under this Agreement shall be
treated as a separate payment. Any payments to be made under this Agreement upon
a termination of employment shall only be made upon a “separation from service”
under Section 409A. Notwithstanding the foregoing, the Company makes no
representations that the payments and benefits provided under this Agreement
comply with Section 409A and in no event shall the Company be liable for all or
any portion of any taxes, penalties, interest or other expenses that may be
incurred by the Employee on account of non-compliance with Section 409A.

 

7.3             Enforceability; Governing Law. This Agreement, and all claims
arising out of or related to this Agreement, will be governed by, enforced under
and construed in accordance with the laws of the State of Georgia without regard
to any conflicts or conflict of laws principles. The failure of either party at
any time to require performance by another party of any provision of this
Agreement will not constitute a waiver of that party’s right to require future
performance.

 



 Page 9 of 10Employee initials _________

 

 

 

7.4             Entire Agreement. The provisions contained herein, and all
provisions in documents attached hereto and/or incorporated herein by reference,
constitute the entire agreement between the parties with respect to Employee’s
employment and supersede any and all prior agreements, understandings and
communications between the parties, oral or written, with respect to Employee’s
employment.

 

7.5             Modification. No modification of this Agreement shall be valid
unless in writing and signed by Employee and the Company’s Chairman of the
Board.

 

7.6             Counterparts. This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original. Exchange of signed
agreements by electronic transmission will be sufficient to bind the parties.

 

Article 8               Acknowledgement. By signing this Agreement, Employee
acknowledges that (a) Employee is not guaranteed employment for any definite
duration and either Employee or the Company may terminate Employee’s employment
relationship with the Company at any time, for any reason, (b) Employee has
carefully read and understands the provisions of this Agreement and Employee was
given the opportunity to consult with an attorney of Employee’s choosing prior
to executing this Agreement, and (c) except as set forth herein, no promises or
inducements for this Agreement have been made, and Employee is entering into the
Agreement without reliance upon any statement or representation by the Company
or its agents concerning any material fact.

 

Executed, this 23rd day of April 2020 at Atlanta, Georgia.

 

EMPLOYEE CRAWFORD & COMPANY     /s/ Rohit Verma   /s/ Charles H. Ogburn   Rohit
Verma By: Charles H. Ogburn   Its: Chairman of the Board

 



 Page 10 of 10Employee initials _________

 

 

